Citation Nr: 1204518	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right great toe disorder.

2.  Entitlement to service connection for a left hand and middle finger disorder.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case referred to the Board for appellate review.

A hearing was held on August 14, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in January 2011.  Specifically, the January 2011 Board Remand instructed that the RO and/or VA Appeals Management Center (AMC) afford the Veteran a VA examination to determine the nature and etiology of any diagnosed right great toe and/or left hand and middle finger disorder.  Such an examination was completed in March 2011, and an addendum was subsequently requested and provided.  The March 2011 VA examination and September 2011 addendum have been associated with the Veteran's VA claims file.  Accordingly, the Board finds that VA has substantially complied with the Board's January 2011 Remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The issue of entitlement to service connection for a left hand and middle finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has continuously suffered from a right great toe disorder since service.  


CONCLUSION OF LAW

Service connection for a right great toe disorder is warranted.  38 U.S.C.A. § 1110 West (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning element (1), evidence of a current disability, the exact nature of the Veteran's right great toe disorder is unclear.  A September 2006 private treatment record from Dr. H. reflects that the Veteran complained of swelling and pain in the right great toe for the prior two years.  After a clinical examination of the Veteran, Dr. H. noted that the Veteran's symptomatology was consistent with flexor tendonitis and recommended utilizing stiff-soled shoes and ice for pain.  See a September 2006 private treatment record from Dr. H.  

The March 2011 VA examination report reflects that the examiner noted the Veteran's complaints of pain in her right great toe since her active duty in the service.  X-ray testing completed in April 2011 reflected mild degenerative changes at the first metatarsophalangeal joint.  The March 2011 VA examiner provided a tentative diagnosis of gout, and ordered serum uric acid level testing to confirm this diagnosis.  The May 2011 serum uric acid level test results indicated level of 2.7 which is below the normal reference range for people with gout (3.3 - 8.7).  However, in the March 2011 VA examination report, the examiner specifically noted that the Veteran had a "classic podagra" and that gout occurs in fifty percent of patients without hyperuricemia.  In the September 2011 addendum, the examiner recounted the test results and stated that the Veteran "does not definitively have gout," although this diagnosis was not ruled out.  See the March 2011 VA examination report, the April 2011 x-ray report and the May 2011 serum uric acid level testing report and the September 2011 addendum.  

Despite the tenuous evidence concerning a diagnosis of gout of the left great toe, to the extent that the April 2011 x-ray report reflects mild degenerative changes at the first metatarsophalangeal joint, element (1) has been demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the Veteran testified that she did not seek in-service treatment for her right great toe pain.  Indeed, her service treatment records are devoid of any instance of complaints of or treatment for such.  However, the Veteran has asserted that she began experiencing pain in her right great toe during her service.  See June 2007 and August 2009 statements from the Veteran's representative, the August 2009 hearing transcript at pages 4 - 6 and the March 2011 VA examination report.  As noted above, the September 2006 private treatment record from Dr. H. reflects that the Veteran reported experiencing pain for the prior year-and-a-half to two years.  See the September 2006 private treatment record from Dr. H.  The Board observes that this statement implies that the Veteran suffered from pain in her right great toe during her service.  The Veteran is certainly competent to assert matters which she has experienced first-hand, i.e., pain in her great right toe.  See Layno, Rucker and Cartwright, all supra.  Moreover, the Board finds the Veteran's statements in this regard to be credible.  In light of above, the Board concludes that element (2) has been demonstrated.  

The Board notes that the Veteran was first diagnosed with mild degenerative changes at the first metatarsophalangeal joint in April 2011.  See VA x-ray test results dated in April 2011.  The Board notes that this diagnosis was made after the initial post-service year.  Accordingly, service connection cannot be granted for the degenerative changes based on the presumption that the arthritis first manifested within the first year after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  


The Board will now turn to element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  When the VA examiner provided a "tentative" and "presumptive" diagnosis of gout, he also discussed alternative causes of gout and stated that the tentative diagnosis was at least as likely as not causally-related to the Veteran's prior military service.  See the March 2011 VA examination report.  However, after reviewing the May 2011 serum uric acid level test results which did not reflect hyperuricemia, the examiner could not definitively diagnose or rule out gout, and thus, no nexus opinion was offered in the September 2011 addendum.  The Board observes that the VA examiner failed to address the etiology of the Veteran's diagnosed mild degenerative changes of the first metatarsophalangeal joint in the March 2011 VA examination report and/or the September 2011 addendum.  See the September 2011 addendum to the March 2011 VA examination report.  

Concerning the Veteran's statements that her right great toe disorder is related to her service, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  See Davidson and Jandreau, both supra; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether arthritis of her right great toe is related to her service.  Unlike the varicose veins in Barr or a dislocated shoulder in Jandreau, arthritis of the first metatarsophalangeal joint is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the etiology of the Veteran's right great toe disorder is a matter of medical complexity.  

Thus, the Board concludes that, although the Veteran is competent to report symptoms she experienced while in service and after service, her statements as to the cause of her current right great toe disorder do not constitute competent evidence.  As a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of her right great toe disorder in this case do not constitute competent medical evidence on which the Board can make a service connection determination.  

However, the Board notes that lack of a favorable nexus opinion is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that she has continuously suffered from symptomatology associated with her great right toe disorder since her service.  See June 2007 and August 2009 statements from the Veteran's representative, the August 2009 hearing transcript at pages 4 - 6 and the March 2011 VA examination report.  Moreover, the Veteran reported receiving treatment from Dr. H. for pain associated with her right great toe disorder as early as January 2006.  See the August 2009 statement from the Veteran's representative.  However, the RO requested private records for this time period from Dr. H., and the earliest treatment records received by VA were dated in September 2006.  

While the medical evidence of record fails to show continuous treatment for the Veteran's right great toe disorder in the initial eleven months since her separation from service, the Veteran has asserted that she experienced symptomatology associated with a right great toe disorder during this time period.  The United States Court of Appeals for Veterans Claims (the Court) has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker and Cartwright, all supra.  

In sum, the Board concludes that the evidence of record reflects that the Veteran has continuously suffered from a right great toe disorder since her separation from service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a right great toe disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for arthritis of the right great toe is granted.


REMAND

Reason for Remand:  To afford the Veteran with a VA examination and to obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has contended that she has a current disorder of the left hand and middle finger which is causallyrelated to service.  In particular, she has claims that she has suffered from symptomatology associated with such since her service.  See the August 2009 statement from the Veteran's representative and the August 2009 hearing transcript at page 7.  
The March 2011 examiner failed to provide a specific diagnosis concerning the Veteran's complaints of left hand and middle finger pain.  Instead, he discussed the possibility that such may be a manifestation of the Veteran's tentatively-diagnosed gout.  See the March 2011 VA examination report.  However, since this gout diagnosis could neither be confirmed nor ruled out after further testing, the examiner failed to provide a diagnosis and/or medical nexus opinion in the September 2011 addendum.  See the March 2011 VA examination and September 2011 addendum.  X-ray testing completed in April 2011 indicated "questionable erosion about the left second metacarpophalangeal joint" (index finger).  See the April 2011 x-ray report.  The left hand x-ray results were not discussed in the March 2011 VA examination report or the September 2011 addendum.  

Further, it is unclear whether the Veteran's left hand and middle finger symptomatology is a separate disorder or a manifestation of the Veteran's service-connected left upper extremity radicular component with carpal tunnel syndrome or unconfirmed gout.  See the August 2009 hearing transcript at page 8 and the March 2011 VA examination report, respectively.  

For the reasons stated above, the Board concludes that the Veteran should be afforded another VA examination to assess the nature and etiology of any identified disorders of the left hand and/or middle finger.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed disorders of the left hand and middle finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  All symptomatology associated with the Veteran's left hand and middle finger, both objective and subjective, must be described in detail.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified disorder of the Veteran's left hand and/or middle finger is causally related to the Veteran's active service.  

In forming this opinion, the VA examiner must consider the Veteran's complete medical history, to include her service-connected left upper extremity radicular component with carpal tunnel syndrome and unconfirmed diagnosis of gout.  

If the Veteran is diagnosed with gout prior to the VA examination, the examiner must specifically provide an opinion as to whether the Veteran's left hand and middle finger disorder is a manifestation of the Veteran's gout.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless she is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


